J-S30028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: TERMINATION OF PARENTAL             :   IN THE SUPERIOR COURT OF
    RIGHTS OF S.D. AND W.F. AS TO              :        PENNSYLVANIA
    THE MINOR CHILD A.W.F.                     :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: W.F., FATHER OF THE             :
    MINOR CHILD                                :   No. 1880 WDA 2017

                    Appeal from the Decree November 2, 2017
                   In the Court of Common Pleas of Elk County
                       Orphans’ Court at No: No. 3 of 2016

BEFORE:      BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                              FILED AUGUST 2, 2018

       W.F. (“Father”) appeals from the decree entered November 2, 2017, in

the Court of Common Pleas of Elk County, which terminated involuntarily his

parental rights to his minor son, A.W.F. (“Child”), born in July 2011.1 After

careful review, we affirm.

       The record reveals that Elk County Children and Youth Services (“CYS”)

became involved with this family in 2014, after it received reports alleging

deplorable living conditions in Father’s home. N.T., 7/7/16, at 7. The reports

further alleged that drug use was occurring in the home and “that threats were

being made” against Child’s older sister, J.E.D. Id. CYS obtained custody of


____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1  The decree also terminated the parental rights of S.D., Child’s mother. S.D.
filed an appeal at Superior Court docket number 1879 WDA 2017. We address
her appeal in a separate memorandum.
J-S30028-18



Child pursuant to an emergency order dated September 4, 2014. The trial

court adjudicated Child dependent by order dated September 10, 2014.

       On January 8, 2016, CYS filed a petition to terminate Father’s parental

right to Child involuntarily. The trial court conducted a termination hearing

on July 7, 2016, November 10, 2016, and February 1, 2017.2, 3 Following the

hearing, on November 2, 2017, the court entered a decree terminating

Father’s parental rights. Father timely filed a notice of appeal on November

28, 2017, along with a concise statement of errors complained of on appeal.

       Father now presents the following questions for our review:

       I. Whether the trial court erred as a matter of law or abused its
       discretion by involuntarily terminating [Father’s] parental rights
       pursuant to 23 Pa.C.S.A. § 2511(a)(1)?

       II. Whether the trial court erred as a matter of law or abused its
       discretion by involuntarily terminating [Father’s] parental rights
       pursuant to 23 Pa.C.S.A. § 2511(a)(2)?

       III. Whether the trial court erred as a matter of law or abused its
       discretion by involuntarily terminating [Father’s] parental rights
       pursuant to 23 Pa.C.S.A. § 2511(a)(5)?


____________________________________________


2The hearing actually began on March 31, 2016, but Father was not present
or represented by counsel that day, and the testimony focused on Child’s older
half-brother, C.J.D., who is not Father’s child.

3 The trial court appointed Thomas G.G. Coppolo, Esquire, to represent Child
during the termination proceedings. Our review of the record indicates that
Attorney Coppolo provided adequate representation of Child’s legal interests
during the hearing. However, we note with disapproval that Attorney Coppolo
failed to file a brief advocating for Child’s legal interests on appeal. See In
re Adoption of T.M.L.M., 184 A.3d 585, 590 (Pa. Super. 2018) (explaining
that counsel’s duty to represent a child continues on appeal).

                                           -2-
J-S30028-18


      IV. Whether the trial court erred as a matter of law or abused its
      discretion by involuntarily terminating [Father’s] parental rights
      pursuant to 23 Pa.C.S.A. § 2511(a)(8)?

      V. Whether the trial court erred as a matter of law or abused its
      discretion by finding that terminating [Father’s] parental rights
      would best serve the child’s needs and welfare pursuant to 23
      Pa.C.S.A. § 2511(b)?

Father’s Brief at 5 (unnecessary capitalization and trial court answers

omitted).

      We review a decree terminating parental rights involuntarily in

accordance with the following standard:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S.A. § 2511, governs

involuntary termination of parental rights. It requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of

                                      -3-
J-S30028-18


      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Father’s parental rights pursuant

to Section 2511(a)(1), (2), (5), (8), and (b). We need only agree with the

court as to any one subsection of Section 2511(a), as well as Section 2511(b),

in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze the court’s

decision to terminate under Section 2511(a)(8) and (b), which provides as

follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the


                                      -4-
J-S30028-18


      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(8) and (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(8):

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or more
      from the date of removal; (2) the conditions which led to the
      removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

Termination under Section 2511(a)(8) does not require consideration of a

parent’s willingness or ability to remedy the conditions that led to the removal

of his or her child. In re Adoption of R.J.S., 901 A.2d 502, 511 (Pa. Super.

2006).

      In its opinion accompanying the termination decree, the trial court found

that Child has remained in foster care for longer than twelve months, and that

the conditions leading to Child’s removal continue to exist.        Trial Court

Opinion, 11/2/17, at 10, 15, 17. The court reasoned that Father failed to

comply with services in a timely manner, failed to obtain suitable housing, and

failed to maintain a healthy relationship with Child. Id. at 13-15. The court

further found that terminating Father’s parental rights would best serve Child’s

needs and welfare. Id. at 16. The court reasoned that there is no evidence

                                     -5-
J-S30028-18



that Father and Child share a necessary and beneficial bond, and that Child

will not suffer irreparable harm.      Id.   The court concluded that Child’s

relationship with Father is, at best, “a primary or basic parental bond . . . that

is not secure.” Id.

      Father contends that the trial court erred by finding that CYS presented

sufficient evidence to terminate his parental rights.      Father’s Brief at 33.

Father maintains that the court removed Child from his care due primarily to

poor housing conditions, and that he remedied those conditions by obtaining

a suitable home. Id. at 34. Father insists that CYS visited his home only

twice, that the home was inadequate during only one of those visits, and that

he was performing work on the home at that time. Id. at 27-29. Father also

insists that his delay in finding a suitable home resulted from his financial

circumstances, and from his inability to find someone willing to rent to him.

Id. at 29-30.

      Our review of the record supports the trial court’s findings. As discussed

above, the trial court removed Child from Father’s care in September 2014.

By the time the court terminated Father’s parental rights in November 2017,

Child had been removed from Father’s care for over three years, well beyond

the twelve months required by Section 2511(a)(8).

      In addition, the record is replete with evidence supporting the trial

court’s finding with respect to the second requirement of Section 2511(a)(8),

that the conditions which led to the removal of Child continue to exist. During

the termination hearing, CYS presented the testimony of caseworker, Carrie

                                      -6-
J-S30028-18



Shutters. Ms. Shutters testified that the court ordered Father to comply with

several goals. N.T., 7/7/16, at 13-15. Father’s goals included completing

parent/child interactive therapy, completing an anger management program,

completing a drug and alcohol assessment and following all recommendations,

completing a mental health assessment and following all recommendations,

participating in services to help teach cleaning and organizational techniques,

completing age-appropriate parenting education classes and demonstrating

appropriate parenting skills, and obtaining and maintaining safe and stable

housing. Id. at 15.

      Concerning Father’s compliance with these goals, Ms. Shutters testified

that Father completed parent/child interactive therapy sometime in 2015. Id.

at 14. Father also completed an anger management program, but he did not

begin the program until March 16, 2016, and did not finish it until May 5,

2016. Id. at 15. Ms. Shutters reported that Father’s anger management

program did not appear to be successful. Id. She recalled, “I made a phone

call to him, and he was upset with me. He yelled, screamed at me and swore

at me and then hung up the phone.” Id.

      Ms. Shutters further testified that Father did not complete a drug and

alcohol assessment until March 29, 2016. Id. at 13. After completing the

assessment, Father failed to sign the release necessary for Ms. Shutters to

contact his doctor and confirm that he “was prescribed the medications which

he states he was.” Id. Father completed a mental health intake “after March”

2016, but did not complete the assessment. Id. Father did not participate in

                                     -7-
J-S30028-18



services to help teach cleaning and organizational techniques, and began but

did not complete parenting classes.4 Id. at 14, 24. Relatedly, Ms. Shutters

testified that CYS cancelled eleven of Father’s forty-nine possible visits with

Child, because he did not call to confirm or failed to appear. Id. at 20. Father

arrived late at fifteen of the visits, and ended one visit early. Id.

       Concerning Father’s housing, Ms. Shutters testified that Father moved

twice after Child entered foster care. Id. at 10-11. Father moved into his

current home in approximately December 2015.          Id. at 11.    Ms. Shutters

reported that she made eleven attempts to visit Father’s home between

December 2015 and March 2016 before he allowed her to see it. Id. at 12.

She explained,

       I would call and ask if I could come. I would ask them, when they
       were at visits, if I could come see the house, and I was told
       repeatedly that I could not come; it was not ready yet. And then
       they told me on several days that I could come see it the next
       day, and then they would cancel and say that they weren’t going
       to be home.

Id. at 12-13.

       When Ms. Shutters finally succeeded in conducting a visit at Father’s

home, it appeared to meet “all the standards.” Id. at 12. However, when

Ms. Shutters returned and conducted a surprise visit in May 2016, she

discovered that the home was now dirty and unsafe.          Id. at 12, 16.   She

recalled, “[t]he pathways were not clear. There was -- were piles of paint

____________________________________________


4 Father testified later, on November 10, 2016, that he did complete parenting
classes. N.T., 11/10/16, at 44.

                                           -8-
J-S30028-18



chips lying around. . . . there were shoes in the middle. There were boxes.

There were just household items scattered around. The kitchen, there were

dirty items on the counter.” Id. at 26.

      Thus, it is clear that the conditions leading to Child’s removal from

Father’s care remain unresolved. Each of Father’s court-ordered goals related

in some way to addressing the concerns and circumstances resulting in Child’s

removal. However, Father did not complete the majority of those goals, and

did not even begin working toward many of them until after CYS filed its

petition to terminate his parental rights. The Adoption Act prohibits trial courts

from considering efforts first initiated by a parent after receiving notice of the

filing of a termination petition. See 23 Pa.C.S.A. § 2511(b) (“With respect to

any petition filed pursuant to subsection (a)(1), (6) or (8), the court shall not

consider any efforts by the parent to remedy the conditions described therein

which are first initiated subsequent to the giving of notice of the filing of the

petition.”).   In addition, we reject Father’s claim that his failure to obtain

suitable housing more quickly was due to his financial circumstances, or due

to his difficulty finding someone who would rent to him. The record indicates

that Father had housing throughout Child’s dependency.           It appears that

Father’s problem was not finding housing, but keeping the housing that he

had in a safe and sanitary condition.

      Finally, the record supports the trial court’s findings with respect to the

third requirement of Section 2511(a)(8), that terminating Father’s parental

rights would best serve Child’s needs and welfare. On November 10, 2016,

                                        -9-
J-S30028-18



CYS presented the testimony of psychologist, Allen H. Ryen, Ph.D. Dr. Ryen

testified that he conducted a bonding assessment of Father and Child, and

authored a report detailing his findings. N.T., 11/10/16, at 6-9. During his

assessment, Dr. Ryen did not observe any evidence that Father and Child

share a primary or secure bond.        Id. at 10.   He opined that terminating

Father’s parental rights would not be harmful to Child, but that he would

anticipate “closure and security emanating from that sort of a decision.” Id.

at 25.

         In his report, Dr. Ryen wrote that he conducted an interview of Child,

followed by an observation of Child and Father interacting during a visit. Dr.

Ryen’s Report, 5/28/16, at 4-7. During the interview, Child referred to Father

by his first name, rather than “Dad” or “Daddy.” Id. at 5. Child criticized

Father at length, describing the poor living conditions of his previous home,

and recounting that Father was “‘the worst. . . . [he] locked us in the bedroom

for no reason. . . . we were always scared.’” Id. at 4. Child insisted that

Father is “‘bad,’” and that it would be “‘really bad’” if he had to live with him

again. Id.

         During the interactional portion of the assessment, Child showed little

interest in Father. Dr. Ryen wrote that Child approached Father to show him

a toy truck, “regressing significantly . . . and becoming much more active than

previously observed.” Id. at 5. Child became increasingly agitated and out

of control, while Father did nothing to address his behavior. Id. at 6. When

the assessment was over, Child “left hastily, without any farewell greetings or

                                      - 10 -
J-S30028-18



backwards glances, and . . . appeared more than anxious to leave the office.”

Id. at 7.

      Thus, Child does not share a necessary or beneficial bond with Father.

As Dr. Ryen’s report demonstrates, Child is hostile toward Father and does

not want to return to his care. Child does not even refer to Father as his

father, instead calling him by his first name. Combined with Father’s failure

to remedy the conditions leading to Child’s placement in foster care, it is clear

that terminating Father’s parental rights would best serve Child’s needs and

welfare. We conclude that CYS met its burden of proof with respect to all

three requirements of Section 2511(a)(8), and that the court did not abuse

its discretion.

      We next consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b).            The

requisite analysis is as follows:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have


                                      - 11 -
J-S30028-18


              with the foster parent. Additionally, this Court stated
              that the trial court should consider the importance of
              continuity of relationships and whether any existing
              parent-child bond can be severed without detrimental
              effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).5

       As we stated above, the trial court concluded that terminating Father’s

parental rights would best serve Child’s needs and welfare.             Trial Court

Opinion, 11/2/17, at 16. The court reasoned that there is no evidence of a

necessary and beneficial bond between Father and Child, and that Child will

not suffer irreparable harm. Id.

       Father challenges Dr. Ryen’s opinion that Child does not share a primary

or secure bond with him.         Father’s Brief at 36-40.   Father maintains that

Child’s behavior during the bonding assessment “was influenced by the

negative attitudes and opinions of both [Child’s] older sister as well as the

maternal uncle and his paramour, who were the foster parents at the time of

the assessment.” Id. at 37. Father suggests that other evidence presented


____________________________________________


5 Section 2511(a)(8) and (b) both require trial courts to consider the needs
and welfare of the child. However, the needs and welfare analysis required
by Section 2511(a)(8) is distinct from the needs and welfare analysis required
by Section 2511(b), and must be addressed separately. See In re C.L.G.,
956 A.2d 999, 1009 (Pa. Super. 2008) (en banc) (“[W]hile both Section
2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and welfare
of the child,’ . . . they are distinct in that we must address Section 2511(a)
before reaching Section 2511(b).”).

                                          - 12 -
J-S30028-18



during the termination hearing rebuts the court’s finding that no bond exists.

Id. at 39-40.

      We conclude that Father is not entitled to relief. Even accepting for the

sake of argument that Child’s older sister or former foster parents played some

role in his negative view of Father, that does not excuse Father’s failure to

cultivate a meaningful relationship with Child during his lengthy dependency,

nor does it excuse Father’s failure to remedy the conditions resulting in Child’s

placement in foster care. Contrary to Father’s argument, the record is clear

that Child does not have a necessary or beneficial bond with him, and that

Child is in need of permanency and stability that he cannot provide. It was

well within the court’s discretion to conclude that Child’s needs and welfare

would best be served by severing his relationship with Father.

      Based on the foregoing, we conclude that the trial court did not abuse

its discretion by terminating Father’s parental rights to Child involuntarily.

Therefore, we affirm the court’s November 2, 2017 decree.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2018




                                     - 13 -
J-S30028-18




              - 14 -